

REGISTRATION RIGHTS AGREEMENT
 
This Registration Rights Agreement (this "Agreement") is made and entered into
by and among Advaxis, Inc., a Colorado corporation (the "Company"), and the
investors and other persons and entities signatory hereto (each an "Investor"
and collectively, the "Investors"), as of January 12, 2005.
 
This Agreement is made pursuant to and in connection with the Securities
Purchase Agreement, dated as of January 12, 2005, between the Company and
certain of the Investors (the "Purchase Agreement").
 
The Company and the Investors hereby agree as follows:
 
       1.  Definitions. Capitalized terms used and not otherwise defined herein
that are defined in the Purchase Agreement shall have the meanings given such
terms in the Purchase Agreement. As used in this Agreement, the following terms
shall have the respective meanings set forth in this Section 1:
 
"Effective Date" means the date that a Registration Statement filed pursuant to
Section 2(a) is first declared effective by the SEC.
 
“Effectiveness Date” means: with respect to any Registration Statement required
to be filed to cover the resale by the Holders of the Registrable Securities,
the earlier of: (a) the 60th day following the applicable Filing Date; provided,
that, if the SEC reviews and has written comments to the filed Registration
Statement that would require the filing of a pre-effective amendment thereto
with the SEC, then the Effectiveness Date under this clause (a)(i) shall be the
90 th day following the applicable Filing Date, and (b) the fifth Trading Day
following the date on which the Company is notified by the SEC that any such
Registration Statement will not be reviewed or is no longer subject to further
review and comments. 
 
"Effectiveness Period" shall have the meaning set forth in Section 2(a).
 
“Event” shall have the meaning set forth in Section 2(b).
 
“Event Date” shall have the meaning set forth in Section 2(b).
 
"Exchange Act" means the Securities Exchange Act of 1934, as amended.
 
"Filing Date" means (a) with respect to the initial Registration Statement
required to be filed to cover the resale by the Holders of the Registrable
Securities, the 30th day following the Closing Date (as defined in the Purchase
Agreement); and (b) with respect to any additional Registration Statements that
may be required pursuant to Section 2(a), the 30th day following the date on
which the Company first knows, or reasonably should have known, that such
additional Registration Statement is required under such Section.
 
"Holder" or "Holders" means the holder or holders, as the case may be, from time
to time of Registrable Securities.



       

--------------------------------------------------------------------------------

 


 
"Indemnified Party" shall have the meaning set forth in Section 5(c).
 
"Indemnifying Party" shall have the meaning set forth in Section 5(c).
 
"Losses" shall have the meaning set forth in Section 5(a).
 
“Penalty Shares” shall have the meaning set forth in Section 2(b).
 
"Proceeding" means an action, claim, suit, investigation or proceeding
(including, without limitation, an investigation or partial proceeding, such as
a deposition), whether commenced or threatened.
 
"Prospectus" means the prospectus included in a Registration Statement
(including, without limitation, a prospectus that includes any information
previously omitted from a prospectus filed as part of an effective registration
statement in reliance upon Rule 430A promulgated under the Securities Act), as
amended or supplemented by any prospectus supplement, with respect to the terms
of the offering of any portion of the Registrable Securities covered by the
Registration Statement, and all other amendments and supplements to the
Prospectus, including post-effective amendments, and all material incorporated
by reference or deemed to be incorporated by reference in such Prospectus.
 
"Registrable Securities" means (a) the shares of Common Stock issued or issuable
to the Investors pursuant to the Purchase Agreement, (b) shares of Common Stock
issued or issuable upon exercise of the Warrants issued to the Investors
pursuant to the Purchase Agreement, (c) Penalty Shares, and (d) all shares of
Common stock issued or issuable in respect of the shares referred to in
subsection (a) through (c) above by virtue of any stock split, stock dividend,
recapitalization or similar event.
 
"Registration Statement" means the initial registration statement required to be
filed in accordance with Section 2(a), including the Prospectus, amendments and
supplements to such registration statements or Prospectus, including pre- and
post-effective amendments, all exhibits thereto, and all material incorporated
by reference or deemed to be incorporated by reference in such registration
statements.
 
"Rule 144" means Rule 144 promulgated by the SEC pursuant to the Securities Act,
as such Rule may be amended from time to time, or any similar rule or regulation
hereafter adopted by the SEC having substantially the same effect as such Rule.
 
"Rule 415" means Rule 415 promulgated by the SEC pursuant to the Securities Act,
as such Rule may be amended from time to time, or any similar rule or regulation
hereafter adopted by the SEC having substantially the same effect as such Rule.
 
"Rule 424" means Rule 424 promulgated by the SEC pursuant to the Securities Act,
as such Rule may be amended from time to time, or any similar rule or regulation
hereafter adopted by the SEC having substantially the same effect as such Rule.
 
“SEC” means the Securities and Exchange Commission.



    -2-   

--------------------------------------------------------------------------------

 


 
"Securities Act" means the Securities Act of 1933, as amended.
 
        2.  Registration.
 
(a)  On or prior to the applicable Filing Date, the Company shall prepare and
file with the SEC a Registration Statement covering the resale of all
Registrable Securities not already covered by an existing and effective
Registration Statement for an offering to be made on a continuous basis pursuant
to Rule 415. If for any reason the SEC does not permit all of the Registrable
Securities to be included in such Registration Statement, then the Company shall
prepare and file with the SEC a separate Registration Statement with respect to
any such Registrable Securities not included in the initial Registration
Statement, as expeditiously as possible, but in no event later than the
applicable Filing Date. The Registration Statement shall contain (except if
otherwise required pursuant to written comments received from the SEC upon a
review of such Registration Statement) the "Plan of Distribution" attached
hereto as Annex A. The Company shall cause each such Registration Statement to
be declared effective under the Securities Act as soon as possible but, in any
event, no later than the Effectiveness Date, and shall use its best efforts to
keep each such Registration Statement effective under the Securities Act until
the date which is three years after the Effectiveness Date for such Registration
Statement, or such earlier date as of which all of the Registrable Securities
are eligible for sale under Rule 144 under the Securities Act without any volume
limitations (the "Effectiveness Period").
 
(b)  If: a Registration Statement is not declared effective by the SEC on or
prior to its required Effectiveness Date, (any such failure or breach being
referred to as an "Event," and, the date on which such Event occurs, "Event
Date"), then, in addition to any other rights available to the Holders under
this Agreement or under applicable law, until the applicable Event is cured,
with respect to each 30-day period, following such Event Date the Company shall
on the last business day of each 30-day period, issue to each Holder shares of
Common Stock such number of shares of Common Stock as shall equal 2% of such
Holder’s Investment Amount under the Purchase Agreement based on the per Share
Purchase Price. Any shares issued to Holders under this Section 2(b) shall be
referred to as “Penalty Shares.”
 
(c)  If at any time during the Effectiveness Period, there is not one or more
Registration Statements covering the resale of all Registrable Securities and
the Company shall determine to prepare and file with the SEC a registration
statement relating to an offering for its own account or the account of others
under the Securities Act of any of its equity securities, other than of Form S-4
or Form S-8 (each as promulgated under the Securities Act) or their then
equivalents relating to equity securities to be issued solely in connection with
any acquisition of any entity or business or equity securities issuable in
connection with stock option or other employee benefit plans, then the Company
shall send to each Holder written notice of such determination and if, within 15
Trading Days after receipt of such notice any such Holder shall so request in
writing, the Company shall include in such registration statement the
Registrable Securities requested by the Holders to be so included.
 
(c)    The obligation of the Company to file a Registration Statement by the
Filing Date is subject to the consent of 50.1% of the persons who are signatory
to the Registration Rights Agreement, dated as of November 12, 2004, by and
among the Company and the persons listed as signatory thereto.



    -3-   

--------------------------------------------------------------------------------

 




       3.  Registration Procedures
 
In connection with the Company's registration obligations hereunder, the Company
shall:
 
(a)  Not less than five Trading Days prior to the filing of a Registration
Statement or any related Prospectus or any amendment or supplement thereto, the
Company shall furnish to the Holders copies of the “Selling Stockholders”
section of such document, the “Plan of Distribution,” any risk factor contained
in such document that addresses specifically this transaction or the Selling
Stockholders, as proposed to be filed which documents will be subject to the
review and comment of such Holders, together with a Selling Holder Questionnaire
(as defined below) and instructions to complete and return the same to the
Company within the time frame prescribed by Section 3(j). The Company shall not
file a Registration Statement or any such Prospectus or any amendments or
supplements thereto that does not contain the disclosure containing such Holder
as a “Selling Stockholder” as provided to the Company by such Holder in
connection therewith.
 
(b)  (i) Prepare and file with the SEC pre or post-effective amendments to each
Registration Statement and the Prospectus used in connection therewith to
include Registrable Securities issued to Investors pursuant to the Purchase
Agreement in a Subsequent Closing (as defined in the Purchase Agreement); (ii)
prepare and file with the SEC such amendments, including post-effective
amendments, to each Registration Statement and the Prospectus used in connection
therewith as may be necessary to keep such Registration Statement continuously
effective as to the applicable Registrable Securities for its Effectiveness
Period and prepare and file with the SEC such additional Registration Statements
in order to register for resale under the Securities Act all of the Registrable
Securities; (ii) cause the related Prospectus to be amended or supplemented by
any required Prospectus supplement, and as so supplemented or amended to be
filed pursuant to Rule 424; (iii) respond as promptly as reasonably possible to
any comments received from the SEC with respect to each Registration Statement
or any amendment thereto and, as promptly as reasonably possible provide the
Holders true and complete copies of all correspondence from and to the SEC
relating to such Registration Statement that would not result in the disclosure
to the Holders of material and non-public information concerning the Company;
and (iv) comply in all material respects with the provisions of the Securities
Act and the Exchange Act with respect to the Registration Statements and the
disposition of all Registrable Securities covered by each Registration
Statement.
 
(c)  Notify the Holders as promptly as reasonably possible (and, in the case of
(i)(A) below, not less than three Trading Days prior to such filing) and (if
requested by any such Person) confirm such notice in writing no later than one
Trading Day following the day: (i)(A) when a Prospectus or any Prospectus
supplement or post-effective amendment to a Registration Statement is proposed
to be filed; (B) when the SEC notifies the Company whether there will be a
"review" of such Registration Statement and whenever the SEC comments in writing
on such Registration Statement (the Company shall provide true and complete
copies thereof and all written responses thereto to each of the Holders that
pertain to the Holders as a Selling Stockholder or to the Plan of Distribution,
but not information which the Company believes would constitute material and
non-public information); and (C) with respect to each Registration Statement or
any post-effective amendment, when the same has become effective; (ii) of any
request by the SEC



    -4-   

--------------------------------------------------------------------------------

 


 
or any other Federal or state governmental authority for amendments or
supplements to a Registration Statement or Prospectus or for additional
information; (iii) of the issuance by the SEC of any stop order suspending the
effectiveness of a Registration Statement covering any or all of the Registrable
Securities or the initiation of any Proceedings for that purpose; (iv) of the
receipt by the Company of any notification with respect to the suspension of the
qualification or exemption from qualification of any of the Registrable
Securities for sale in any jurisdiction, or the initiation or threatening of any
Proceeding for such purpose; and (v) of the occurrence of any event or passage
of time that makes the financial statements included in a Registration Statement
ineligible for inclusion therein or any statement made in such Registration
Statement or Prospectus or any document incorporated or deemed to be
incorporated therein by reference untrue in any material respect or that
requires any revisions to such Registration Statement, Prospectus or other
documents so that, in the case of such Registration Statement or the Prospectus,
as the case may be, it will not contain any untrue statement of a material fact
or omit to state any material fact required to be stated therein or necessary to
make the statements therein, in light of the circumstances under which they were
made, not misleading.
 
(d)  Use its best efforts to avoid the issuance of, or, if issued, obtain the
withdrawal of (i) any order suspending the effectiveness of a Registration
Statement, or (ii) any suspension of the qualification (or exemption from
qualification) of any of the Registrable Securities for sale in any
jurisdiction, at the earliest practicable moment.
 
(e)  Furnish to each Holder, without charge, at least one conformed copy of each
Registration Statement and each amendment thereto and all exhibits to the extent
requested by such Person (including those previously furnished) promptly after
the filing of such documents with the SEC.
 
(f)  Promptly deliver to each Holder, without charge, as many copies of each
Prospectus or Prospectuses (including each form of prospectus) and each
amendment or supplement thereto as such Persons may reasonably request. The
Company hereby consents to the use of such Prospectus and each amendment or
supplement thereto by each of the selling Holders in connection with the
offering and sale of the Registrable Securities covered by such Prospectus and
any amendment or supplement thereto.
 
(g)  Prior to any public offering of Registrable Securities, to register or
qualify or cooperate with the selling Holders in connection with the
registration or qualification (or exemption from such registration or
qualification) of such Registrable Securities for offer and sale under the
securities or Blue Sky laws of all jurisdictions within the United States, to
keep each such registration or qualification (or exemption therefrom) effective
during the Effectiveness Period and to do any and all other acts or things
necessary or advisable to enable the disposition in such jurisdictions of the
Registrable Securities covered by the Registration Statements.



    -5-   

--------------------------------------------------------------------------------

 


 
(h)  Cooperate with the Holders to facilitate the timely preparation and
delivery of certificates representing Registrable Securities to be delivered to
a transferee pursuant to the Registration Statements, which certificates shall
be free, to the extent permitted by the Purchase Agreement, of all restrictive
legends, and to enable such Registrable Securities to be in such denominations
and registered in such names as any such Holders may request.
 
(i)  Upon the occurrence of any event contemplated by Section 3(c)(v), as
promptly as reasonably possible, prepare a supplement or amendment, including a
post-effective amendment, to the affected Registration Statements or a
supplement to the related Prospectus or any document incorporated or deemed to
be incorporated therein by reference, and file any other required document so
that, as thereafter delivered, no Registration Statement nor any Prospectus will
contain an untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary to make the statements therein, in
light of the circumstances under which they were made, not misleading.
 
(j)  Each Holder agrees to furnish to the Company a completed Questionnaire in
the form attached to this Agreement as Annex B (a “Selling Holder
Questionnaire”). The Company shall not be required to include in a Registration
Statement the Registrable Securities of a Holder who fails to furnish to the
Company a fully completed Selling Holder Questionnaire at least two Trading Days
prior to the Filing Date (subject to the requirements set forth in Section
3(a)).
 
(k)  In the time and manner required by each Trading Market, (i) prepare and
file with such Trading Market an additional shares listing application covering
all the Registrable Securities, (ii) take all steps necessary to cause such
Registrable Securities to be approved for listing on each Trading Market as soon
as possible thereafter, (iii) if requested by any Holder, provide to such Holder
evidence of such listing and (iv) maintain the listing of all such Registrable
Securities on each such Trading Market.
 
(l)  Cooperate with any due diligence investigation undertaken by the Holders in
connection with the sale of the Registrable Securities, including, without
limitation, by making available any documents and information; provided, that
the Company will not deliver or make available to any Holder material, nonpublic
information unless such Holder specifically requests in writing to receive such
material, nonpublic information.
 
(m)    Comply with all applicable rules and regulations of the SEC.




       4.  Registration Expenses. All fees and expenses incident to the
performance of or compliance with this Agreement by the Company shall be borne
by the Company whether or not any Registrable Securities are sold pursuant to a
Registration Statement. The fees and expenses referred to in the foregoing
sentence shall include, without limitation, (i) all registration and filing fees
(including, without limitation, fees and expenses (A) with respect to filings
required to be made with any Trading Market on which the Common Stock is then
listed for trading, and (B) in compliance with applicable state securities or
Blue Sky laws), (ii) printing expenses (including, without limitation, expenses
of printing certificates for Registrable Securities and of printing prospectuses
if the printing of prospectuses is reasonably requested by the holders of a
majority of the Registrable Securities included in the Registration Statement),
(iii) messenger, telephone and delivery expenses, (iv) fees and disbursements of
counsel for the Company, (v) Securities Act



    -6-   

--------------------------------------------------------------------------------

 


 
liability insurance, if the Company so desires such insurance, (vi) fees and
expenses of all other Persons retained by the Company in connection with the
consummation of the transactions contemplated by this Agreement, and (vii)
listing fees to be paid by the Company to any Trading Market. In addition, the
Company shall be responsible for all of its internal expenses incurred in
connection with the consummation of the transactions contemplated by this
Agreement (including, without limitation, all salaries and expenses of its
officers and employees performing legal or accounting duties), the expense of
any annual audit and the fees and expenses incurred in connection with the
listing of the Registrable Securities on any securities exchange as required
hereunder. Notwithstanding the foregoing, the fees and expenses shall not
include underwriting discounts and selling fees applicable to the sale which
shall be paid by the individual Selling Stockholder.
 
       5.  Indemnification.
 
(a)  Indemnification by the Company. The Company shall, notwithstanding any
termination of this Agreement, indemnify and hold harmless each Holder, the
officers, directors, agents, investment advisors, partners, members, managers,
stockholders, trustees and employees of each of them, each Person who controls
any such Holder (within the meaning of Section 15 of the Securities Act or
Section 20 of the Exchange Act) and the officers, directors, agents, partners,
members, managers, stockholders, trustees and employees of each such controlling
Person, to the fullest extent permitted by applicable law, from and against any
and all losses, claims, damages, liabilities, costs (including, without
limitation, reasonable costs of preparation and reasonable attorneys' fees) and
expenses (collectively, "Losses"), as incurred, arising out of or relating to
(i) any untrue or alleged untrue statement of a material fact contained in any
Registration Statement, any Prospectus or any form of prospectus or in any
amendment or supplement thereto or in any preliminary prospectus, or arising out
of or relating to any omission or alleged omission of a material fact required
to be stated therein or necessary to make the statements therein (in the case of
any Prospectus or form of prospectus or supplement thereto, in light of the
circumstances under which they were made) not misleading or (ii) any violation
or alleged violation by the Company of the Securities Act, the Securities and
Exchange Act of 1934, as amended, state (“blue sky”) securities laws or any rule
or regulation promulgated thereunder and relating to action or inaction required
of the Company in connection with any such Registration Statement, Prospectus,
amendment or supplement, except to the extent, but only to the extent, that (A)
such untrue statements or omissions are based solely upon information regarding
such Holder furnished in writing to the Company by such Holder expressly for use
therein, or to the extent that such information relates to such Holder or such
Holder's proposed method of distribution of Registrable Securities and was
reviewed and expressly approved in writing by such Holder expressly for use in
the Registration Statement, such Prospectus or such form of Prospectus or in any
amendment or supplement thereto (it being understood that the Holder has
approved Annex A hereto for this purpose) or (B) in the case of an occurrence of
an event of the type specified in Section 3(c)(ii)-(v), the use by such Holder
of an outdated or defective Prospectus after the Company has notified such
Holder in writing that the Prospectus is outdated or defective and prior to the
receipt by such Holder of Advice or an amended or supplemented Prospectus, but
only if and to the extent that following the receipt of Advice or the amended or
supplemented Prospectus the misstatement or omission giving rise to such Loss
would have been corrected. The Company shall notify the Holders promptly of the
institution, threat or assertion of any Proceeding of which the Company is aware
in connection with the transactions contemplated by this Agreement.



    -7-   

--------------------------------------------------------------------------------

 

 
(b)  Indemnification by Holders. Each Holder shall, severally and not jointly,
indemnify and hold harmless the Company, its directors, officers, agents and
employees, each Person who controls the Company (within the meaning of Section
15 of the Securities Act and Section 20 of the Exchange Act), and the directors,
officers, agents or employees of such controlling Persons, to the fullest extent
permitted by applicable law, from and against all Losses, as incurred, arising
solely out of or based solely upon: (x) such Holder's failure to comply with the
prospectus delivery requirements of the Securities Act or (y) any untrue
statement of a material fact contained in any Registration Statement, any
Prospectus, or any form of prospectus, or in any amendment or supplement
thereto, or arising solely out of or based solely upon any omission of a
material fact required to be stated therein or necessary to make the statements
therein not misleading to the extent, but only to the extent that, (i) such
untrue statements or omissions are based solely upon information regarding such
Holder furnished in writing to the Company by such Holder expressly for use
therein, or to the extent that such information relates to such Holder or such
Holder's proposed method of distribution of Registrable Securities and was
reviewed and expressly approved in writing by such Holder expressly for use in
the Registration Statement (it being understood that the Holder has approved
Annex A hereto for this purpose), such Prospectus or such form of Prospectus or
in any amendment or supplement thereto or (ii) in the case of an occurrence of
an event of the type specified in Section 3(c)(ii)-(v), the use by such Holder
of an outdated or defective Prospectus after the Company has notified such
Holder in writing that the Prospectus is outdated or defective and prior to the
receipt by such Holder of Advice or an amended or supplemented Prospectus, but
only if and to the extent that following the receipt of Advice or the amended or
supplemented Prospectus the misstatement or omission giving rise to such Loss
would have been corrected. In no event shall the liability of any selling Holder
hereunder be greater in amount than the dollar amount of the net proceeds
received by such Holder upon the sale of the Registrable Securities giving rise
to such indemnification obligation.
 
(c)  Conduct of Indemnification Proceedings. If any Proceeding shall be brought
or asserted against any Person entitled to indemnity hereunder (an "Indemnified
Party"), such Indemnified Party shall promptly notify the Person from whom
indemnity is sought (the "Indemnifying Party ") in writing, and the Indemnifying
Party shall assume the defense thereof, including the employment of counsel
reasonably satisfactory to the Indemnified Party and the payment of all fees and
expenses incurred in connection with defense thereof; provided, that the failure
of any Indemnified Party to give such notice shall not relieve the Indemnifying
Party of its obligations or liabilities pursuant to this Agreement, except (and
only) to the extent that it shall be finally determined by a court of competent
jurisdiction (which determination is not subject to appeal or further review)
that such failure shall have proximately and materially adversely prejudiced the
Indemnifying Party.



    -8-   

--------------------------------------------------------------------------------

 


 
An Indemnified Party shall have the right to employ separate counsel in any such
Proceeding and to participate in the defense thereof, but the fees and expenses
of such counsel shall be at the expense of such Indemnified Party or Parties
unless: (1) the Indemnifying Party has agreed in writing to pay such fees and
expenses; (2) the Indemnifying Party shall have failed promptly to assume the
defense of such Proceeding and to employ counsel reasonably satisfactory to such
Indemnified Party in any such Proceeding; or (3) the named parties to any such
Proceeding (including any impleaded parties) include both such Indemnified Party
and the Indemnifying Party, and such Indemnified Party shall have been advised
by counsel that a conflict of interest is likely to exist if the same counsel
were to represent such Indemnified Party and the Indemnifying Party (in which
case, if such Indemnified Party notifies the Indemnifying Party in writing that
it elects to employ separate counsel at the expense of the Indemnifying Party,
the Indemnifying Party shall not have the right to assume the defense thereof
and such counsel shall be at the expense of the Indemnifying Party). The
Indemnifying Party shall not be liable for any settlement of any such Proceeding
effected without its written consent, which consent shall not be unreasonably
withheld. No Indemnifying Party shall, without the prior written consent of the
Indemnified Party, effect any settlement of any pending Proceeding in respect of
which any Indemnified Party is a party, unless such settlement requires only the
payment of cash or other consideration by the Indemnifying Party on behalf of
the Indemnified Party and includes an unconditional release of such Indemnified
Party from all liability on claims that are the subject matter of such
Proceeding.
 
All fees and expenses of the Indemnified Party (including reasonable fees and
expenses to the extent incurred in connection with investigating or preparing to
defend such Proceeding in a manner not inconsistent with this Section) shall be
paid to the Indemnified Party, as incurred, within ten Trading Days of written
notice thereof to the Indemnifying Party (regardless of whether it is ultimately
determined that an Indemnified Party is not entitled to indemnification
hereunder; provided, that the Indemnifying Party may require such Indemnified
Party to undertake to reimburse all such fees and expenses to the extent it is
finally judicially determined that such Indemnified Party is not entitled to
indemnification hereunder).
 
(d)  Contribution. If a claim for indemnification under Section 5(a) or 5(b) is
unavailable to an Indemnified Party (by reason of public policy or otherwise),
then each Indemnifying Party, in lieu of indemnifying such Indemnified Party,
shall contribute to the amount paid or payable by such Indemnified Party as a
result of such Losses, in such proportion as is appropriate to reflect the
relative fault of the Indemnifying Party and Indemnified Party in connection
with the actions, statements or omissions that resulted in such Losses as well
as any other relevant equitable considerations. The relative fault of such
Indemnifying Party and Indemnified Party shall be determined by reference to,
among other things, whether any action in question, including any untrue or
alleged untrue statement of a material fact or omission or alleged omission of a
material fact, has been taken or made by, or relates to information supplied by,
such Indemnifying Party or Indemnified Party, and the parties' relative intent,
knowledge, access to information and opportunity to correct or prevent such
action, statement or omission. The amount paid or payable by a party as a result
of any Losses shall be deemed to include, subject to the limitations set forth
in Section 5(c), any reasonable attorneys' or other reasonable fees or expenses
incurred by such party in connection with any Proceeding to the extent such
party would have been indemnified for such fees or expenses if the
indemnification provided for in this Section was available to such party in
accordance with its terms.
 
The parties hereto agree that it would not be just and equitable if contribution
pursuant to this Section 5(d) were determined by pro rata allocation or by any
other method of allocation that does not take into account the equitable
considerations referred to in the immediately preceding paragraph.
Notwithstanding the provisions of this Section 5(d), no Holder shall be required
to contribute, in the aggregate, any amount in excess of the amount by which the
proceeds actually received by such Holder from the sale of the Registrable
Securities subject to the Proceeding exceeds the amount of any damages that such
Holder has otherwise been required to pay by reason of such untrue or alleged
untrue statement or omission or alleged omission.



    -9-   

--------------------------------------------------------------------------------

 

 
The indemnity and contribution agreements contained in this Section are in
addition to any liability that the Indemnifying Parties may have to the
Indemnified Parties. No person guilty of fraudulent misrepresentation (within
the meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution from any person who is not guilty of such fraudulent
misrepresentation.
 
      6.  Miscellaneous
 
(a)  Remedies. In the event of a breach by the Company or by a Holder, of any of
their obligations under this Agreement, each Holder or the Company, as the case
may be, in addition to being entitled to exercise all rights granted by law and
under this Agreement, including recovery of damages, will be entitled to
specific performance of its rights under this Agreement. The Company and each
Holder agree that monetary damages would not provide adequate compensation for
any losses incurred by reason of a breach by it of any of the provisions of this
Agreement and hereby further agrees that, in the event of any action for
specific performance in respect of such breach, it shall waive the defense that
a remedy at law would be adequate.
 
(b)  Compliance. Each Holder covenants and agrees that it will comply with the
prospectus delivery requirements of the Securities Act as applicable to it in
connection with sales of Registrable Securities pursuant to the Registration
Statement.
 
(c)  Discontinued Disposition. Each Holder agrees that, upon receipt of a notice
from the Company of the occurrence of any event of the kind described in Section
3(c)(ii) - (v), such Holder will forthwith discontinue disposition of such
Registrable Securities under the Registration Statement until such Holder's
receipt of the copies of the supplemented Prospectus and/or amended Registration
Statement or until it is advised in writing ("Advice" ) by the Company that the
use of the applicable Prospectus may be resumed, and, in either case, has
received copies of any additional or supplemental filings that are incorporated
or deemed to be incorporated by reference in such Prospectus or Registration
Statement. The Company may provide appropriate stop orders to enforce the
provisions of this paragraph.
 
(d)  Amendments and Waivers. No provision of this Agreement may be waived or
amended except in a written instrument signed by the Company and the Holders of
no less than 50.1% of the outstanding Registrable Securities. No waiver of any
default with respect to any provision, condition or requirement of this
Agreement shall be deemed to be a continuing waiver in the future or a waiver of
any subsequent default or a waiver of any other provision, condition or
requirement hereof, nor shall any delay or omission of either party to exercise
any right hereunder in any manner impair the exercise of any such right.



    -10-   

--------------------------------------------------------------------------------

 


 
(e)  Notices. Any and all notices or other communications or deliveries required
or permitted to be provided hereunder shall be in writing and shall be deemed
given and effective on the earliest of (i) the date of transmission, if such
notice or communication is delivered via confirmed facsimile at the facsimile
telephone number specified in this Section prior to 4:00 p.m. (New York City
time) on a Trading Day, (ii) the Trading Day after the date of transmission, if
such notice or communication is delivered via confirmed facsimile at the
facsimile telephone number specified in this Agreement later than 4:00 p.m. (New
York City time) on any date and earlier than 11:59 p.m. (New York City time) on
such date, (iii) the Trading Day following the date of mailing, if sent by
nationally recognized overnight courier service, or (iv) upon actual receipt by
the party to whom such notice is required to be given. The address for such
notices and communications shall be as follows:
 

  If to the Company:    Advaxis, Inc.        212 Carnegie Center        Suite
206        Princeton, New Jersey 08540        Attn: J. Todd Derbin            If
to the Company:    Reitler Brown & Rosenblatt LLC        800 Third Avenue       
21st Floor        New York, New York 10022        Attn: Gary Schonwald          
If to an Investor:  To the address set forth under such Investor's name on the
signature pages hereto.            If to any other Person who is then the
registered Holder:               
To the address of such Holder as it appears in the stock transfer books of the
Company

                 
or such other address as may be designated in writing hereafter, in the same
manner, by such Person.
 
(f)  Successors and Assigns. This Agreement shall inure to the benefit of and be
binding upon the successors and permitted assigns of each of the parties and
shall inure to the benefit of each Holder. The Company may not assign its rights
or obligations hereunder without the prior written consent of each Holder. Each
Holder may assign their respective rights hereunder in the manner and to the
Persons as permitted under the Purchase Agreement.
 
(g)  Execution and Counterparts. This Agreement may be executed in any number of
counterparts, each of which when so executed shall be deemed to be an original
and, all of which taken together shall constitute one and the same Agreement. In
the event that any signature is delivered by facsimile transmission, such
signature shall create a valid binding obligation of the party executing (or on
whose behalf such signature is executed) the same with the same force and effect
as if such facsimile signature were the original thereof.



    -11-   

--------------------------------------------------------------------------------

 


 
(h)  Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of this Agreement shall be governed by and
construed and enforced in accordance with the internal laws of the State of New
York, without regard to the principles of conflicts of law thereof. Each party
agrees that all Proceedings concerning the interpretations, enforcement and
defense of the transactions contemplated by this Agreement (whether brought
against a party hereto or its respective Affiliates, employees or agents) may be
commenced non-exclusively in the state and federal courts sitting in the City of
New York, Borough of Manhattan, (the “New York Courts”). Each party hereto
hereby irrevocably submits to the non-exclusive jurisdiction of the New York
Courts for the adjudication of any dispute hereunder or in connection herewith
or with any transaction contemplated hereby or discussed herein, and hereby
irrevocably waives, and agrees not to assert in any Proceeding, any claim that
it is not personally subject to the jurisdiction of any New York Court, or that
such Proceeding has been commenced in an improper or inconvenient forum. Each
party hereto hereby irrevocably waives personal service of process and consents
to process being served in any such Proceeding by mailing a copy thereof via
registered or certified mail or overnight delivery (with evidence of delivery)
to such party at the address in effect for notices to it under this Agreement
and agrees that such service shall constitute good and sufficient service of
process and notice thereof. Nothing contained herein shall be deemed to limit in
any way any right to serve process in any manner permitted by law. EACH PARTY
HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY PROCEEDING ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY. IF EITHER
PARTY SHALL COMMENCE A PROCEEDING TO ENFORCE ANY PROVISIONS OF THIS AGREEMENT,
THEN THE PREVAILING PARTY IN SUCH PROCEEDING SHALL BE REIMBURSED BY THE OTHER
PARTY FOR ITS ATTORNEY’S FEES AND OTHER COSTS AND EXPENSES INCURRED WITH THE
INVESTIGATION, PREPARATION AND PROSECUTION OF SUCH PROCEEDING.
 
(i)  Cumulative Remedies. The remedies provided herein are cumulative and not
exclusive of any remedies provided by law.
 
(j)  Severability. If any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction to be invalid, illegal,
void or unenforceable, the remainder of the terms, provisions, covenants and
restrictions set forth herein shall remain in full force and effect and shall in
no way be affected, impaired or invalidated, and the parties hereto shall use
their reasonable efforts to find and employ an alternative means to achieve the
same or substantially the same result as that contemplated by such term,
provision, covenant or restriction. It is hereby stipulated and declared to be
the intention of the parties that they would have executed the remaining terms,
provisions, covenants and restrictions without including any of such that may be
hereafter declared invalid, illegal, void or unenforceable.
 
(k)  Headings. The headings in this Agreement are for convenience of reference
only and shall not limit or otherwise affect the meaning hereof.



    -12-   

--------------------------------------------------------------------------------

 


 
(l)  Independent Nature of Investors' Obligations and Rights. The obligations of
each Investor hereunder is several and not joint with the obligations of any
other Investor hereunder, and no Investor shall be responsible in any way for
the performance of the obligations of any other Investor hereunder. The decision
of each Investor to acquire Registrable Securities pursuant to the Transaction
Documents has been made independently of any other Investor. Nothing contained
herein or in any other agreement or document delivered at any closing, and no
action taken by any Investor pursuant hereto or thereto, shall be deemed to
constitute the Investors as a partnership, an association, a joint venture or
any other kind of entity, or create a presumption that the Investors are in any
way acting in concert with respect to such obligations or the transactions
contemplated by this Agreement. Each Investor acknowledges that no other
Investor has acted as agent for such Investor in connection with making its
investment hereunder and that no Investor will be acting as agent of such
Investor in connection with monitoring its investment in the Securities or
enforcing its rights under the Transaction Documents. Each Investor shall be
entitled to protect and enforce its rights, including without limitation the
rights arising out of this Agreement, and it shall not be necessary for any
other Investor to be joined as an additional party in any Proceeding for such
purpose.
 
(m)  Further Assurances. Each party agrees to execute such other documents,
instruments, agreements and consents, and take such other actions as may be
reasonable requested by the other parties hereto to effectuate the purposes of
this Agreement.
 
(n)  Entire Agreement. This Agreement and the Purchase Agreement, together with
the Exhibit, Annexes and Schedules hereto and thereto, contain the entire
understanding of the parties with respect to the subject matter hereof and
supersede all prior agreements and understandings, oral or written, with respect
to such matters, which the parties acknowledge have been merged into such
documents, exhibits and schedules.
 


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK
SIGNATURE PAGES TO FOLLOW]


 



 
  -13-   

--------------------------------------------------------------------------------

 




IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first written above.
 

    ADVAXIS, INC.        By: /s/ J. Todd Derbin                       Name: J.
Todd Derbin        Title: Chief Executive Officer   

 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK
SIGNATURE PAGES OF INVESTOR TO FOLLOW]
 
 
 

       

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first written above.
 
Investor
 
HARVEST ADVAXIS, LLC




By: /s/ Robert T. Harvey
Name: Robert T Harvey
Title: Manager


Address*:


30052 Aventura, Suite C
Rancho Santa Margarita, CA 92688
Attention: Robert T. Harvey
Facsimile: (949( 888-3632




* Individuals should list their primary residence; Companies and other
non-natural persons should list their principal place of business



 
 

  -15-   

--------------------------------------------------------------------------------

 





 
Annex A
 
Plan of Distribution
 
The Selling Stockholders and any of their pledgees, donees, assignees and
successors-in-interest may, from time to time, sell any or all of their shares
of Common Stock on any stock exchange, market or trading facility on which the
shares are traded or in private transactions. These sales may be at fixed or
negotiated prices. The Selling Stockholders may use any one or more of the
following methods when selling shares:
 

·   ordinary brokerage transactions and transactions in which the broker-dealer
solicits Investors;

 

·   block trades in which the broker-dealer will attempt to sell the shares as
agent but may position and resell a portion of the block as principal to
facilitate the transaction;

 

·   purchases by a broker-dealer as principal and resale by the broker-dealer
for its account;

 

·   an exchange distribution in accordance with the rules of the applicable
exchange;

 

·   privately negotiated transactions;

 

·   short sales (other than short sales established prior to the effectiveness
of the Registration Statement to which this Prospectus is a part)

 

·   broker-dealers may agree with the Selling Stockholders to sell a specified
number of such shares at a stipulated price per share;

 

·   a combination of any such methods of sale; and

 

·   any other method permitted pursuant to applicable law.

 
The Selling Stockholders may also sell shares under Rule 144 under the
Securities Act, if available, rather than under this prospectus.
 
Broker-dealers engaged by the Selling Stockholders may arrange for other
brokers-dealers to participate in sales. Broker-dealers may receive commissions
or discounts from the Selling Stockholders (or, if any broker-dealer acts as
agent for the purchaser of shares, from the purchaser) in amounts to be
negotiated. The Selling Stockholders do not expect these commissions and
discounts to exceed what is customary in the types of transactions involved.
 
The Selling Stockholders may from time to time pledge or grant a security
interest in some or all of the Registrable Securities owned by them and, if they
default in the performance of their secured obligations, the pledgees or secured
parties may offer and sell shares of Common Stock from time to time under this
prospectus, or under an amendment to this prospectus under Rule 424(b)(3) or
other applicable provision of the Securities Act of 1933 amending the list of
selling stockholders to include the pledgee, transferee or other successors in
interest as selling stockholders under this prospectus.



    -16-   

--------------------------------------------------------------------------------

 


 
Upon the Company being notified in writing by a Selling Stockholder that any
material arrangement has been entered into with a broker-dealer for the sale of
Common Stock through a block trade, special offering, exchange distribution or
secondary distribution or a purchase by a broker or dealer, a supplement to this
prospectus will be filed, if required, pursuant to Rule 424(b) under the
Securities Act, disclosing (i) the name of each such Selling Stockholder and of
the participating broker-dealer(s), (ii) the number of shares involved, (iii)
the price at which such the shares of Common Stock were sold, (iv) the
commissions paid or discounts or concessions allowed to such broker-dealer(s),
where applicable, (v) that such broker-dealer(s) did not conduct any
investigation to verify the information set out or incorporated by reference in
this prospectus, and (vi) other facts material to the transaction. In addition,
upon the Company being notified in writing by a Selling Stockholder that a donee
or pledge intends to sell more than 500 shares of Common Stock, a supplement to
this prospectus will be filed if then required in accordance with applicable
securities law.
 
The Selling Stockholders also may transfer the shares of common stock in other
circumstances, in which case the transferees, pledgees or other successors in
interest will be the selling beneficial owners for purposes of this prospectus.
 
The Selling Stockholders and any broker-dealers or agents that are involved in
selling the shares may be deemed to be "underwriters" within the meaning of the
Securities Act in connection with such sales. In such event, any commissions
received by such broker-dealers or agents and any profit on the resale of the
shares purchased by them may be deemed to be underwriting commissions or
discounts under the Securities Act. Each Selling Stockholders has represented
and warranted to the Company that it does not have any agreement or
understanding, directly or indirectly, with any person to distribute the Common
Stock.
 
The Company is required to pay all fees and expenses incident to the
registration of the shares. The Company has agreed to indemnify the Selling
Stockholders against certain losses, claims, damages and liabilities, including
liabilities under the Securities Act.
 

 

  -17-   

--------------------------------------------------------------------------------

 





Annex B
 
SELLING HOLDER QUESTIONNAIRE
 
A.    GENERAL INFORMATION
 

1.   Name:

  Date: 

 


 

2.   Principal Office:

  Address: 

   

   

  Telephone: 

   

  Telecopy: 

 
B.          BENEFICIAL OWNERSHIP OF EQUITY SECURITIES OF THE COMPANY
 
3.         As of the date hereof:

     

  (a)  you, 

     

  (b)  your spouse,*  

     

  (c)  your minor children,* 

     

  (d) any other relative of yours or of your spouse who shares your home (if
applicable, please name each such relative),*

 

  (e) any affiliate of yours, or

 

  (f) any other associate of yours (if applicable, please name each such
associate)

 
owned beneficially, directly or indirectly, the following equity securities of
the Company and any subsidiary of the Company:
 

--------------------------------------------------------------------------------

* Please refer to the definitions of beneficial ownership in Appendix A
regarding the views of the Securities and Exchange Commission and some courts
with respect to securities held by family members




    -18-   

--------------------------------------------------------------------------------

 


 

 
Number of Shares
Beneficially
Owned
           
Person
Common Stock
Warrants
Stock Options
               
Total:
     



4.  Does any person other than you have the power to vote any of the preceding
shares, or the power to dispose of such shares, or does any person share either
of those powers with you?




If so, please describe.




 
C.          TRANSACTIONS AND RELATIONSHIPS WITH THE COMPANY
 
5.           The following describes any transaction within the past three years
or any proposed transaction to which the Company or any subsidiary was, is or is
to be a party (whether or not in the ordinary course of business) and in which
 

  (a) you,

 

  (b) any of your immediate family members,

 

  (c) any firm, corporation, or other entity in which you or any of your
immediate family members had, have or will have a position or relationship,

 

  (d) any affiliate of yours, or

 

  (e) any associate of yours

 
had, have or will have any direct or indirect interest:
 




6.           Have you had, or propose to have, any position, office or other
relationship in the past three years with the Company, any subsidiary, or any
predecessor of the Company?



    -19-   

--------------------------------------------------------------------------------

 

 
If so, please describe:
 
D.        AFFILIATION WITH BROKER DEALERS
 
7.        Are you a member of the NASD, an affiliate of a member, a person
associated with a member, an associated person of a member or do you have any
association or other affiliation through share ownership or otherwise with a
member of the NASD?
 



If so, please describe:




* * *


The statements supplied by the undersigned in this questionnaire are true,
complete and correct to the best knowledge of the undersigned after reasonable
inquiry as of the date hereof. The undersigned hereby confirms that he or it has
not entered into any arrangement with an agent or broker-dealer for the sale of
the securities held by the undersigned. The undersigned agrees promptly to
notify Gary Schonwald of Reitler Brown & Rosenblatt LLC, outside counsel to the
Company (212/209-3050), or J. Todd Derbin at the Company (609/497-7555), if any
event of which the undersigned becomes aware should occur between now and the
termination of the distribution of securities pursuant to the resales
contemplated by the Registration Statement that would cause the answer to any
question to change or cause the Registration Statement or any amendment to
contain a misrepresentation or omission of a material fact relating to the
undersigned.
 

    By:                                                               
Name:                                                           
Title:                                                 



  



  -20-   

--------------------------------------------------------------------------------

 





APPENDIX A
 
Affiliate - An “affiliate” of a specified person is a person that, directly or
indirectly through one or more intermediaries, controls, or is controlled by or
is under common control with the person specified. For these purposes, “control”
(including the terms “controlling,” “controlled by” and “under common control
with”) means the possession, direct or indirect, of the power to direct or cause
the direction of the management and policies of a person, whether through the
ownership of voting securities, by contract, or otherwise.
 
Associate - The term “associate” with respect to a person means (a) any
corporation or organization (except the Company and its Subsidiaries) of which a
person is an officer or partner, or of which such person is, directly or
indirectly, the owner beneficially of 10% or more of any class of equity
security and (b) any trust or other estate in which a person has a beneficial
interest or as to which such person serves as trustee or in a similar fiduciary
capacity.
 
Beneficially - The term “beneficially” as applied to an interest in securities
describes any interest in the securities in question which entitles a person to
any of the rights or benefits of ownership, even though such person is not the
holder or owner of record. Interests in securities held in an estate, trust or
partnership, or by a nominee, are examples of beneficial interests.
 
If a person has any contract, understanding, relationship, agreement or other
arrangement with any other person with respect to securities, pursuant to which
such first person obtains benefits substantially equivalent to the ownership of
securities, that person should consider such securities as “beneficially owned”
by it. For purposes of this questionnaire, a person will be regarded as having
benefits substantially equivalent to ownership of securities if:
 

  (a) directly or indirectly, through any contract, arrangement, understanding,
relationship or otherwise such person has or shares

 

  (i) voting power, which includes the power to vote, or to direct the voting
of, the security; and/or

 

  (ii) investment power, which includes the power to dispose of, or to direct
the disposition of, the security;

 

  (b) such person has the right to acquire beneficial ownership of the security,
within 60 days, including, but not limited to, any right to acquire

 

  (i) through the exercise of any option, warrant or right;

 

  (ii) through the conversion of a security;

 

  (iii) pursuant to a power to revoke a trust, discretionary account or similar
arrangement; or

 

  (iv) pursuant to the automatic termination of a trust, discretionary account
or similar arrangement; or

 



    -21-   

--------------------------------------------------------------------------------

 


  (c) such person can apply income from the securities to meet expenses which
such person otherwise would meet from other sources.

 
A person is also considered to be the beneficial owner of a security if such
person, directly or indirectly, creates or uses a trust, proxy, power of
attorney, pooling arrangement or any other contract, arrangement or device with
the purpose or effect of divesting such person of beneficial ownership of such
security or preventing the vesting of such beneficial ownership as part of a
plan or scheme to evade the reporting requirements of Section 13(d) or 13(g) of
the Securities Exchange Act.
 
If a person has any reason to believe that any interest such person has in
securities, however remote, might be described as a beneficial interest, such
interest should be described.
 
The Securities and Exchange Commission has taken the view, with which some
courts have agreed, that a person may be regarded as the beneficial owner of
securities held in the name of his spouse, minor children or other relatives of
his or his spouse who shares his home, if such relationship results in such
person obtaining benefits substantially equivalent to ownership of such
securities. We will assume, however, that you do not consider that you
beneficially own any securities you list in answer to Question 3 and 4 as being
owned by such persons. If you do consider that you are the beneficial owner of
such securities, please list them as being owned by you.
 
Conflict of interest - Presumed to exist when: (a) a member and/or its
associated persons, parent or affiliates in the aggregate beneficially own 10%
or more of the outstanding subordinated debt of a company; (b) a member and/or
its associated persons, parent or affiliates in the aggregate beneficially own
10% or more of the common equity of a company which is a corporation, or
beneficially own a general limited or special partnership interest in 10% or
more of the distributable profits or losses of a company; or (c) a member and/or
its associated persons, parent or affiliates in the aggregate beneficially own
10% or more of the preferred equity of a company.
 
Immediate Family Member - The term “immediate family member” includes a person’s
spouse, parents, children, siblings, mothers and fathers-in-law, sons and
daughters-in-law, and brothers and sisters-in-law.
 
Issuer - The issuer of the securities offered to the public, any selling
security holder offering securities to the public, any affiliate of the issuer
or selling security holder, and the officers or general partners, directors,
employees and security holders thereof.
 
Member - any individual, partnership, corporation or other legal entity that is
a broker or dealer admitted to membership in the NASD.
 
An entity is deemed to have participated in a public offering where such entity
participates in the preparation of the offering or other documents, participates
in the distribution of the offering on an underwritten, non-underwritten, or any
other basis, furnishes customer and/or broker lists for solicitation, or
participates in an advisory or consulting capacity to the issuer related to the
offering.
 
Person - The term “person” refers both to natural persons as well as to business
entities such as corporations, partnerships, limited liability companies,
associations, joint stock companies, business trusts and unincorporated
organizations.



    -22-   

--------------------------------------------------------------------------------

 


 
Person associated with a member or associated person of a member - Every sole
proprietor, general or limited partner, officer, director or branch manager of
any member, or any natural person occupying a similar status or performing
similar functions, or any natural person engaged in the investment banking or
securities business who is directly or indirectly controlling or controlled by
such member (for example, any employee), whether or not any such person is
registered or exempt from registration with the NASD. Thus, person associated
with a member or associated person of a member includes a sole proprietor,
general or limited partner, officer, director or branch manager of an
organization of any kind (whether a corporation, partnership or other business
entity) which itself is either a member or a person associated with a member or
associated person of a member. In addition, an organization of any kind is a
person associated with a member or associated person of a member if its sole
proprietor or any one of its general or limited partners, officers, directors or
branch managers is a member, person associated with a member or associated
person of a member.
 
Underwriter or related person - Underwriters, underwriter's counsel, financial
consultants and advisors, finders, members of the selling or distribution group,
any member (2) participating in the public offering and any and all other
persons associated with or related to, and members of the Immediate Family of,
any of such persons.



    -23-   

--------------------------------------------------------------------------------

 


 




.
 